Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Pad Alce on 4/5/2021.

The application has been amended as follows: 

Claim 23: Cancelled
Claim 24: Cancelled
Claim 25: Cancelled
Claim 26: Cancelled
Claim 27: Cancelled
Claim 28: Cancelled
Claim 29: Cancelled
Claim 30: Cancelled
Claim 31: Cancelled

Claim 33: Cancelled
34.	(Currently Amended)	A computer-implemented conversational response system comprising:
	a machine learning-based platform implemented by one or more computers over the web that implements:
		a competency classification system comprising a plurality of distinct competency classification machine learning classifiers,
		wherein:
			responsive to user input data comprising text representation of a user utterance, each of the plurality of distinct competency classification machine learning classifiers outputs a distinct one of a plurality of distinct competency classification labels and a level of confidence for each distinct one of the plurality of distinct competency classification labels;
			the competency classification system: 
				outputs a single distinct competency classification label of the plurality of distinct competency classification labels based on the level of confidence associated with the single distinct competency classification label satisfying a competency classification threshold;
				calculates a probability value for the single distinct competency classification label; 
		a slot identification system that partitions the text representation of the user input data into a plurality of distinct segments of text;

			(i) each of the multiple, distinct slot classification recurrent neural networks is trained, via a supervised training or an unsupervised training, to predict one or more distinct slot classification labels for distinct segments of text data;
			(ii) each of the one or more distinct slot classification labels identifies a predefined categorization of each of the plurality of distinct segments of text;  
	 		(iii) the slot classification system selectively activates one slot classification recurrent neural network of the multiple, distinct slot classification recurrent neural networks based on receiving the single distinct competency classification label from the competency classification system;
			(iv) based on an input of the plurality of distinct segments of text, the selected one slot classification recurrent neural network: 
				(a) estimates one or more distinct slot classification labels for each of the plurality of distinct segments of text;
				(b) prescribes at least one of the one or more distinct slot classification labels to each of the plurality of distinct segments by pairing the at least one of the one or more distinct slot classification labels together with each one of the plurality of distinct segments of text;
		a slot extraction system that:
			receives one or more distinct slot data packets from the slot classification system, each of the one or more slot data packets comprising [[a]] the pairing of the at least one of 
			compares one of the one or more distinct slot classification labels and the one of the plurality of distinct segments of text of each pairing to [[the]] a predetermined reference table; and 
			converts each pairing of (a-i) the at least one of the one or more distinct slot classification labels and (b-i) each one of the plurality of distinct segments of text to one of a plurality of distinct machine operations of the predetermined reference table based on the comparison of the one of the one or more distinct slot classification labels and the one of the plurality of distinct segments of text of each pairing to the predetermined reference table, wherein the predetermined reference tables includes a plurality of distinct mappings between distinct slot classification labels and the plurality of distinct machine operations; 
		an observables extraction system that executes each of the plurality of distinct machine operations to produce one or more distinct pieces of response data; and 
		a response generating system that: (1) selects a response from a plurality of responses, wherein the response comprises predetermined output text and one or more input slots; and (2) inputs 

35.	(Canceled)

36.	(Currently Amended)	The system according to claim 34, wherein the plurality of distinct machine operations includes one or more of:

	applying an arithmetic function against a distinct dataset.

37.	(New)	The system according to claim 34, wherein
	the slot extraction system uses the single distinct competency classification label for the text representation of the user input data to restrict one or more distinct machine operations that can be used for building the one or more distinct pieces of response data.

38.	(New)	The system according to claim 34, wherein
	the plurality of distinct competency classification machine learning classifiers are trained using crowdsourced training data samples.

39.	(New)	The system according to claim 34, wherein
	the competency classification threshold relates to a minimum level of confidence,
	when the confidence value for the single distinct competency classification label satisfies the competency threshold, the competency classification system outputs the single distinct competency classification label.

40.	(New)	The system according to claim 34, wherein
	the slot classification system enumerates each of the plurality of distinct segments of text within the text representation of the user input data in an order that each of the plurality of distinct segments of appear within the text representation of the user input data.


	the slot extraction system accesses the predetermined reference table that includes a plurality of distinct slot labels mapped to one or more distinct conversion operations; and
	the conversion of each distinct pairing of each enumerated slot of one or more tokens and the predicted slot label for the enumerated slot, respectively, to the distinct conversion operation includes:
		comparing each distinct pairing to the reference table; and
		identifying a respective conversion operation for each distinct pairing based on the comparison.
		
42.	(New)	The system according to claim 34, wherein the one or more machine operations include one or more of: 
	applying a filter operation against a dataset;
	converting a given slot of the text representation of the user input data to a date or a date range; and
	applying an arithmetic function against a distinct dataset.

43.	(New)	The method according to claim 42, wherein
	producing the one or more distinct pieces of response data includes executing one or more of:
		the applying the filter operation against the dataset;
		converting the given slot of the text representation of the user input data to the date or the data range; and

	returning results of the executing as the one or more distinct pieces of response data.

44.	(New)	The system according to claim 34, further comprising:
	an automatic speech recognition system that: 
		collects and processes utterance input, and
		simultaneously transmits a copy of the text representation of the user input data to each of the competency classification system and the slot classification system.

45.	(New)	The system according to claim 34, wherein
	each of the plurality of distinct competency classification machine learning classifiers comprises a plurality of distinct weights and associated features that are selectively activated or selectively deactivated based on the text representation of the user input data.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 34 and its respective dependent claims (36-45) are considered allowable since when reading the claims in light of the specification, as per MPEP $2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations found within the independent claim, particularly the use of a plurality of distinct competency classification machine learning classifiers each outputting a distinct one of a plurality of distinct competency classification levels with a level of confidence for each one, then a competency classification system including multiple distinct slot classification recurrent neural .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEN M RIFKIN whose telephone number is (571)272-9768.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/BEN M RIFKIN/Primary Examiner, Art Unit 2198